***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          BRUCE M. FELDER v. COMMISSIONER
                   OF CORRECTION
                      (AC 43214)
                       Alvord, Cradle and Alexander, Js.

                                     Syllabus

The petitioner, who had been convicted of larceny in the first degree and
    larceny in the second degree, filed a second petition for a writ of habeas
    corpus. At the request of the respondent, the Commissioner of Correc-
    tion, the habeas court issued an order, pursuant to statute (§ 52-470
    (e)), directing the petitioner to show cause why the petition should be
    permitted to proceed in light of the fact that he filed it outside of the
    two year limitation period set forth in § 52-470 (d) for the filing of a
    successive petition challenging the same conviction. The court con-
    ducted an evidentiary hearing, during which the petitioner argued that
    his petition was timely because he filed it within two years of the final
    judgment that was rendered by a federal District Court denying a habeas
    petition that he previously had filed in that court. The petitioner claimed
    that the term ‘‘prior petition’’ in § 52-470 (d) was not limited to habeas
    petitions filed in state court and that, even if his second petition was
    untimely, he established good cause for the delay in filing it because
    he was not aware of the limitation period in § 52-470 (d), as his counsel
    in his first state habeas action terminated representation of the petitioner
    before § 52-470 (d) took effect and, thus, could not have advised him
    of the limitation period. The habeas court dismissed the petition under
    § 52-470 (e), concluding that it was untimely filed and that the petitioner
    failed to establish good cause for the delay. The court determined that
    the final judgment on the federal habeas petition did not reset the
    prescribed time limits in § 52-470 (d) to file a subsequent habeas petition,
    and that the petitioner failed overcome the presumption of unreasonable
    delay in § 52-470 (e) because everyone is presumed to know the law
    and ignorance of it excuses no one. On the granting of certification, the
    petitioner appealed to this court. Held:
1. The petitioner’s habeas petition was untimely, as the phrase ‘‘prior peti-
    tion’’ in § 52-470 (d) is limited to habeas petitions that are filed in state
    court, and, thus, contrary to the petitioner’s claim, the final judgment
    on his federal habeas petition did not reset the time limits prescribed
    in § 52-470 (d) to file a subsequent habeas petition challenging the same
    conviction: because the phrase ‘‘prior petition’’ occurs within a statutory
    framework that concerns state procedures for state habeas petitions,
    it must be read in the context of a body of laws that are limited to
    state habeas proceedings, and the statute’s silence as to whether ‘‘prior
    petition’’ includes a federal habeas petition indicates that it does not;
    moreover, the phrase ‘‘prior petition’’ is plain and unambiguous, and,
    although it is not defined in § 52-470 (d), the only reasonable interpreta-
    tion of it is that it is limited to a prior state petition, and that construction
    would not produce an absurd or unworkable result, as it is consistent
    with the purpose of the legislature’s habeas reforms in 2012 to expedite
    the resolution of habeas cases.
2. The habeas court did not abuse its discretion in determining that the
    petitioner failed to establish good cause for the delay in filing his second
    habeas petition and properly dismissed it pursuant to § 52-470 (d) and
    (e): the only evidence the petitioner presented to support his contention
    that he was unaware of the filing deadline in § 52-470 was his testimony
    that he lacked personal knowledge of the deadline and had never been
    informed of it by his previous habeas counsel, and, although it was
    unclear whether the habeas court credited the petitioner’s assertion,
    the court properly concluded that a mere assertion of ignorance of the
    law, without more, was insufficient to compel a conclusion that the
    petitioner met his burden to establish good cause.
      Argued October 20, 2020—officially released February 2, 2021

                               Procedural History
  Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland, where
the court, Newson, J., rendered judgment dismissing
the petition, from which the petitioner, on the granting
of certification, appealed to this court. Affirmed.
  Jennifer Bourn, supervisory assistant public defender,
for the appellant (petitioner).
  Laurie N. Feldman, deputy assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, former
state’s attorney, and Leah Hawley, senior assistant
state’s attorney, for the appellee (respondent).
                          Opinion

   ALVORD, J. The petitioner, Bruce M. Felder, appeals
from the judgment of the habeas court dismissing his
successive petition for a writ of habeas corpus pursuant
to General Statutes § 52-470 (d) and (e).1 On appeal, the
petitioner first claims that the habeas court improperly
determined that his petition was untimely under § 52-
470 (d) on the ground that it was not filed within the
statutorily prescribed time limits, as measured from the
date of the final judgment on his prior state court habeas
petition, and that a habeas petition he previously had
filed in federal court was not a ‘‘prior petition’’ within
the meaning of § 52-470 (d) so as to reset the statutorily
prescribed time limits to file a subsequent habeas peti-
tion challenging the same conviction. Alternatively, the
petitioner claims that the habeas court improperly
determined that his purported ignorance of the filing
deadline set forth in § 52-470 (d) and his belief that he
could litigate his federal habeas petition before
returning to state court were insufficient to demon-
strate good cause within the meaning of § 52-470 (e)
to overcome the statutory presumption of unreasonable
delay. We disagree with the petitioner and, accordingly,
affirm the judgment of the habeas court.
  The procedural background underlying this appeal is
as follows. After a jury trial, the petitioner was con-
victed of one count of larceny in the first degree in
violation of General Statutes § 53a-122 (a) (3), and one
count of larceny in the second degree in violation of
General Statutes § 53a-123 (a) (3). On June 16, 2004,
the trial court, Koletsky, J., sentenced the petitioner to
a total effective term of thirty years of incarceration.
On May 9, 2006, this court affirmed the judgment of
conviction on direct appeal. State v. Felder, 95 Conn.
App. 248, 250, 897 A.2d 614, cert. denied, 279 Conn. 905,
901 A.2d 1226 (2006). On June 29, 2006, our Supreme
Court denied the petitioner certification to appeal from
this court’s decision. State v. Felder, 279 Conn. 905, 901
A.2d 1226 (2006).
   After exhausting his direct appeal, the petitioner filed
a state court petition for a writ of habeas corpus (first
state habeas petition) on June 13, 2006, challenging his
conviction.2 On September 15, 2011, following a trial
on the merits, the habeas court, Nazzaro, J., denied
the petition; Felder v. Warden, Superior Court, judicial
district of Tolland, Docket No. CV-XX-XXXXXXX-S (Sep-
tember 15, 2011); and the petitioner appealed to this
court. On February 28, 2012, this court dismissed the
petitioner’s appeal by memorandum decision. Felder v.
Commissioner of Correction, 133 Conn. App. 908, 36
A.3d 308, cert. denied, 304 Conn. 932, 43 A.3d 661 (2012).
On May 9, 2012, our Supreme Court denied the peti-
tioner certification to appeal.3 Felder v. Commissioner
of Correction, 304 Conn. 932, 43 A.3d 661 (2012).
   In 2012, the petitioner filed a petition for a writ of
habeas corpus in the United States District Court for
the District of Connecticut (federal habeas petition)
pursuant to 28 U.S.C. § 2254.4 On June 1, 2015, the Dis-
trict Court denied the federal habeas petition and
declined to issue the petitioner a certificate of appeal-
ability. Felder v. Commissioner of Correction, United
States District Court, Docket No. 3:12-cv-00650 (MPS)
(D. Conn. June 1, 2015).
   On May 18, 2017, the petitioner filed the present state
court petition for a writ of habeas corpus (second state
habeas petition).5 On December 20, 2018, the respon-
dent, the Commissioner of Correction, filed a request
with the habeas court pursuant to § 52-470 (e) for an
order directing the petitioner to appear and to show
cause why his second state habeas petition should be
permitted to proceed in light of the fact that he filed
it well outside of the deadline for successive habeas
petitions set forth in § 52-470 (d). In his request, the
respondent argued that the petitioner’s second state
habeas petition was untimely because the petitioner
did not file it until May 18, 2017, far exceeding the
October 1, 2014 statutory deadline as measured from
the final judgment on his first state habeas petition.6
   The habeas court, Newson, J., issued an order to show
cause and on March 8, 2019, conducted an evidentiary
hearing. The only evidence presented at the hearing
was the testimony of the petitioner. The respondent
chose not to cross-examine the petitioner or to present
any other evidence at the show cause hearing. The court
also heard legal arguments from both parties.
   The petitioner testified that his former state habeas
counsel terminated their representation in 2012, after
final judgment on the first state habeas action. The
petitioner testified that he filed a federal habeas petition
in 2012 that came to final judgment in June, 2015. The
petitioner further testified that, prior to having counsel
appointed for him in the second state habeas action,7
he was not aware of § 52-470 or the requirements set
forth therein.
   The petitioner’s counsel first argued that the second
state habeas petition was in fact timely because it was
filed within two years of the final judgment on the
federal habeas petition and, therefore, within the mean-
ing of ‘‘prior petition’’ under § 52-470 (d). In support of
his argument, the petitioner’s counsel noted that § 52-
470 (d) does not state that the phrase ‘‘prior petition’’
is limited to a state petition but, rather, that § 52-470
(d) states, two years ‘‘after the date on which the judg-
ment in the prior petition is deemed to be a final judg-
ment . . . .’’ Second, he argued that, if the petition
was untimely, the petitioner showed good cause for the
delay in that he was not aware of the deadline. Counsel
maintained that, because the petitioner’s former coun-
sel in the first state habeas action terminated their rep-
resentation before § 52-470 (d) took effect, the former
counsel could not have advised the petitioner of the
statutorily prescribed time limits, ‘‘[s]o, he either had
to know about it on his own, or he would have no other
way of knowing about it.’’
   The respondent then reiterated his argument that the
petitioner’s second state habeas petition, as a petition
successive to his first state habeas petition that reached
final judgment on May 9, 2012, should have been filed no
later than October 1, 2014, and was therefore untimely
under § 52-470 (d). The respondent further argued that
the petitioner’s federal habeas petition was not a ‘‘prior
petition’’ within the meaning of § 52-470 (d) and that
final judgment on the federal habeas petition therefore
did not reset the statutorily prescribed time limits to
file a subsequent habeas petition challenging the same
conviction. With respect to the petitioner’s evidence of
good cause for his delay, the respondent argued that
any ignorance of the deadline on the part of the peti-
tioner did not excuse noncompliance and that the peti-
tioner’s testimony as to his ignorance was self-serving.
   On May 21, 2019, the habeas court issued a decision
dismissing the petitioner’s second state habeas action.
In its decision, the court rejected both of the petitioner’s
arguments. First, it determined that the petition was
untimely because final judgment on the petitioner’s fed-
eral habeas petition did not reset the statutorily pre-
scribed time limits to file a subsequent habeas petition
under § 52-470 (d). The court stated: ‘‘The petitioner
argues that the two year period in § 52-470 (d) should
be calculated from June 1, 2015, when a federal habeas
corpus petition he was litigating on this same conviction
was disposed of, which would mean the applicable
deadline did not run until June 1, 2017, fourteen days
after this petition was filed. This argument, however,
is explicitly contradicted by the statutory language in
§ 52-470 (d), which states in pertinent part: ‘The time
periods set forth in this subsection shall not be tolled
during the pendency of any other petition challenging
the same conviction’ . . . .
  ‘‘The term ‘any other petition’ is not limited in any
way within subsection (d) or elsewhere in § 52-470. To
read an exception into that language tolling the two
year time period while a petitioner was engaged in
federal habeas litigation would be contradictory to the
plain and unambiguous language of the statute and
apparent intent of the legislature.’’ (Citation omitted;
emphasis in original.)
   Second, the habeas court concluded that the peti-
tioner failed to establish good cause for the delay within
the meaning of § 52-470 (e), stating that, ‘‘ ‘everyone is
presumed to know the law, and that ignorance of the
law excuses no one . . . .’ State v. Surette, 90 Conn.
App. 177, 182, 876 A.2d 582 (2005). On the meaning of
‘good cause,’ our Appellate Court has held that ‘good
cause has been defined as a substantial reason
amounting in law to a legal excuse for failing to perform
an act required by law . . . .’ Langston v. Commis-
sioner of Correction, 185 Conn. App. 528, 532, 197 A.3d
1034 (2018), appeal dismissed, 335 Conn. 1, 225 A.3d
282 (2020). The petitioner has failed to present any
‘good cause’ in the present case for filing this petition
nearly three years beyond the [statutory] deadline.’’
   Accordingly, the habeas court dismissed the petition.
The court subsequently granted the petitioner certifica-
tion to appeal, and this appeal followed.
                             I
   The petitioner first claims that the habeas court
improperly determined that his petition was untimely
under § 52-470 (d). The petitioner does not dispute that
the filing of his second state habeas petition would be
considered untimely if the statutorily prescribed time
limits were calculated from the final judgment on his
first state habeas petition. Rather, the petitioner argues
that his second state habeas petition was in fact timely
because it was filed within two years of final judgment
on his federal habeas petition, which, he contends, is
included within the meaning of ‘‘prior petition’’ under
§ 52-470 (d). In support of his argument, the petitioner
maintains that ‘‘the plain and unambiguous language of
subsection (d) does not exclude a federal petition from
constituting ‘a prior petition challenging the same con-
viction’ ’’ and that the legislature could have used lan-
guage specifying a ‘‘prior state petition’’ had it intended
that limitation. He further argues that limiting ‘‘prior
petitions’’ to state petitions would produce the absurd
and unworkable result of requiring petitioners to file
subsequent state petitions while their federal petitions
remain unresolved, which, he contends, would be
inconsistent with the legislature’s intent to reduce
unnecessary litigation and to expeditiously resolve
habeas cases. The respondent maintains that the peti-
tioner’s federal habeas petition was not a ‘‘prior peti-
tion’’ within the meaning of § 52-470 (d) and that the
petitioner’s second state habeas petition, as a petition
successive to the first state habeas petition that reached
final judgment on May 9, 2012, was therefore untimely.
We agree with the respondent.
  The issue before this court is whether the term ‘‘prior
petition’’ in two phrases in § 52-470 (d) is limited to
prior state petitions or includes prior federal petitions.
This presents a question of statutory interpretation over
which our review is always plenary. See, e.g., Kelsey v.
Commissioner of Correction, 202 Conn. App. 21, 35,
    A.3d       (2020). ‘‘When construing a statute, [o]ur
fundamental objective is to ascertain and give effect to
the apparent intent of the legislature. . . . In other
words, we seek to determine, in a reasoned manner,
the meaning of the statutory language as applied to the
facts of [the] case . . . . In seeking to determine that
meaning, General Statutes § 1-2z directs us first to con-
sider the text of the statute itself and its relationship
to other statutes.8 If, after examining such text and
considering such relationship, the meaning of such text
is plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered. . . . When
a statute is not plain and unambiguous, we also look
for interpretive guidance to the legislative history and
circumstances surrounding its enactment, to the legisla-
tive policy it was designed to implement, and to its
relationship to existing legislation and [common-law]
principles governing the same general subject matter
. . . .’’ (Footnote added; internal quotation marks omit-
ted.) Kasica v. Columbia, 309 Conn. 85, 93, 70 A.3d
1 (2013).
  We begin our analysis by examining the text of § 52-
470. Section 52-470 (d) provides in relevant part: ‘‘In
the case of a petition filed subsequent to a judgment
on a prior petition challenging the same conviction,
there shall be a rebuttable presumption that the filing
of the subsequent petition has been delayed without
good cause if such petition is filed after . . . [t]wo
years after the date on which the judgment in the prior
petition is deemed to be a final judgment due to the
conclusion of appellate review or the expiration of the
time for seeking such review . . . . The time periods
set forth in this subsection shall not be tolled during
the pendency of any other petition challenging the same
conviction. Nothing in this subsection shall create or
enlarge the right of the petitioner to file a subsequent
petition under applicable law.’’ (Emphasis added.)
   The text of § 52-470 does not define ‘‘prior petition.’’
The petitioner argues that the statute’s silence as to
whether ‘‘prior petition’’ includes federal habeas peti-
tions renders the statute ambiguous. ‘‘It is well settled,
however, that [statutory] silence does not necessarily
equate to ambiguity. . . . Rather, [i]n determining
whether legislative silence renders a statute ambiguous,
we read the statute in context to determine whether
the language is susceptible to more than one reasonable
interpretation.’’ (Citations omitted; internal quotation
marks omitted). State v. Ramos, 306 Conn. 125, 136, 49
A.3d 197 (2012).
   In light of the text of § 52-470 and its relationship to
other statutes, we conclude that the term ‘‘prior peti-
tion’’ as used in § 52-470 (d) is plain and unambiguous,
and that the only reasonable interpretation of the statu-
tory language is that the term ‘‘prior petition’’ is limited
to a prior state petition. The respondent argues on
appeal that ‘‘§ 52-470 is part of a cohesive body of
habeas corpus regulation that is entirely, albeit never
explicitly, focused on state habeas processes.’’ In sup-
port of his argument, the respondent notes that, ‘‘[t]his
body of law is codified in title 52 of the Connecticut
General Statutes, civil actions, which opens with the
phrase, ‘[t]he Superior Court may administer legal and
equitable rights . . . .’ General Statutes § 52-1 . . . .’’
(Emphasis altered.) Thus, the respondent contends that
these statutes are established within provisions govern-
ing Connecticut state court proceedings. With specific
regard to habeas matters, the respondent notes that
‘‘General Statutes § 52-466 (a) (1) provides at the thresh-
old that ‘[a]n application for a writ of habeas corpus
. . . shall be made to the superior court, or to a judge
thereof, for the judicial district in which the person
whose custody is in question is claimed to be illegally
confined or deprived of such person’s liberty.’ . . .
Words such as ‘state,’ ‘state habeas corpus’ and ‘state
custody’ do not appear in this provision.’’ (Emphasis
added.) Likewise, § 52-470 (a) provides in relevant part
that ‘‘[t]he court or judge hearing any habeas corpus
shall proceed in a summary way to determine the facts
and issues of the case . . . .’’ The respondent argues
that ‘‘[s]ubsection (a) does not and need not state that
it regulates only state judges hearing state petitions
regarding state habeas corpus of state prisoners, and
does not purport to address how federal habeas courts
should consider habeas petitions.’’ We agree with the
respondent that the phrase ‘‘prior petition’’ in subsec-
tion (d) therefore must be read in the context of a body
of laws limited to state habeas proceedings alone, and
not including habeas proceedings in the federal court
system.
   In that vein, the respondent argues that ‘‘the statute
[governing habeas corpus petitions] repeatedly uses a
word at issue here, ‘petition,’ to mean a state petition,
without so specifying.’’ In support of his argument, the
respondent references § 52-470 (b) (1), which provides
that, after the close of the pleadings, the habeas court
‘‘shall determine whether there is good cause for trial
for all or part of the petition.’’ (Emphasis added.) See
also General Statutes § 52-470 (b) (3) (if ‘‘the petition’’
and exhibits submitted by petitioner do not establish
good cause to proceed, habeas court must hold hearing
and, if it finds there is not good cause for trial, it must
dismiss all or part of ‘‘the petition’’); General Statutes
§ 52-470 (c) (rebuttable presumption that filing of ‘‘a
petition challenging judgment of conviction’’ is delayed
without good cause if ‘‘such petition’’ is filed after cer-
tain time periods). We agree with the respondent that
the word ‘‘petition’’ in these provisions refers to a peti-
tion in a state habeas proceeding, the subject of the
statute. The respondent further maintains that, ‘‘given
the intrastate context of the statute, ‘‘the lack of specifi-
cation [of the word ‘petition’] in subsection (d) does
not point toward a different treatment.’’ ‘‘An identical
term used in [statutory provisions] pertaining to the
same subject matter should not be read to have differing
meanings unless there is some indication from the legis-
lature that it intended such a result.’’ (Internal quotation
marks omitted.) State v. Reynolds, 264 Conn. 1, 78, 836
A.2d 224 (2003), cert. denied, 541 U.S. 908, 124 S. Ct.
1614, 158 L. Ed. 2d 254 (2004). We agree with the respon-
dent that, because § 52-470 (d) occurs within a statutory
framework concerning state procedures for state
habeas petitions, the statute’s silence as to whether a
‘‘prior petition’’ includes a federal petition therefore
indicates that it does not.
   Contrary to the petitioner’s argument, a statutory
construction of § 52-470 (d) that limits ‘‘prior petitions’’
to state petitions would not produce an absurd and
unworkable result. Rather, such a construction is con-
sistent with the purpose of the legislature’s 2012 habeas
reforms to expedite the resolution of habeas cases. See
Kelsey v. Commissioner of Correction, 329 Conn. 711,
717, 189 A.3d 578 (2018) (explaining that ‘‘[t]he 2012
amendments are significant . . . because they provide
tools to effectuate the original purpose of ensuring
expedient resolution of habeas cases’’). The respondent
argues that, ‘‘[g]iven the priority [that] the statute places
on expedient resolution and finality where reasonably
possible, it [logically can] be construed to promote an
approach by which, if there is a need to bring a subse-
quent petition, it be brought as soon as the claim
becomes apparent rather than after the conclusion of
federal review of claims raised and denied in prior state
petitions.’’ We agree with the respondent that this statu-
tory construction is consistent with the purpose of the
statute and, therefore, would not produce an absurd or
unworkable result.
   We conclude that the term ‘‘prior petition’’ in § 52-
470 (d) is limited to prior state petitions. Accordingly,
final judgment on the petitioner’s federal habeas peti-
tion did not reset the statutorily prescribed time limits
to file a subsequent habeas petition challenging the
same conviction, and his second state habeas petition
was therefore untimely under § 52-470 (d).
                             II
   The petitioner next claims that the habeas court
improperly determined that he failed to present suffi-
cient evidence to demonstrate good cause within the
meaning of § 52-470 (e) to overcome the statutory pre-
sumption of unreasonable delay. The petitioner argues
that he established good cause for the delay in light of
his testimony that he was unaware of the statutorily
prescribed time limits and that there was ‘‘reasonable
confusion’’ as to the impact of his federal habeas peti-
tion on the deadlines. The respondent contends that
the petitioner has failed to meet his burden of demon-
strating good cause to overcome the statutory presump-
tion of unreasonable delay. We agree with the respondent.
  ‘‘[T]o rebut successfully the presumption of unrea-
sonable delay in § 52-470, a petitioner generally will be
required to demonstrate that something outside of the
control of the petitioner or habeas counsel caused or
contributed to the delay. Although it is impossible to
provide a comprehensive list of situations that could
satisfy this good cause standard, a habeas court prop-
erly may elect to consider a number of factors in
determining whether a petitioner has met his eviden-
tiary burden of establishing good cause for filing an
untimely petition. . . . [F]actors directly related to the
good cause determination include, but are not limited
to: (1) whether external forces outside the control of
the petitioner had any bearing on the delay; (2) whether
and to what extent the petitioner or his counsel bears
any personal responsibility for any excuse proffered for
the untimely filing; (3) whether the reasons proffered
by the petitioner in support of a finding of good cause
are credible and are supported by evidence in the
record; and (4) how long after the expiration of the
filing deadline did the petitioner file the petition. No
single factor necessarily will be dispositive, and the
court should evaluate all relevant factors in light of
the totality of the facts and circumstances presented.’’
Kelsey v. Commissioner of Correction, supra, 202
Conn. App. 34–35.
   ‘‘[A] habeas court’s determination of whether a peti-
tioner has satisfied the good cause standard in a particu-
lar case requires a weighing of the various facts and
circumstances offered to justify the delay, including an
evaluation of the credibility of any witness testimony.’’
Id., 35–36. ‘‘[W]e will overturn a habeas court’s determi-
nation regarding good cause under § 52-470 only if it
has abused the considerable discretion afforded to it
under the statute. In reviewing a claim of abuse of
discretion, we have stated that [d]iscretion means a
legal discretion, to be exercised in conformity with the
spirit of the law and in a manner to subserve and not
to impede or defeat the ends of substantial justice. . . .
In general, abuse of discretion exists when a court could
have chosen different alternatives but has decided the
matter so arbitrarily as to vitiate logic, or has decided
it based on improper or irrelevant factors. . . . [Rever-
sal is required only] [i]n those cases in which an abuse
of discretion is manifest or where injustice appears to
have been done . . . .’’ (Internal quotation marks omit-
ted.) Id., 38.
   In Kelsey v. Commissioner of Correction, supra, 202
Conn. App. 27–28, this court concluded that the habeas
court properly exercised its discretion in dismissing a
successive petition for a writ of habeas corpus on the
ground that the petitioner’s alleged lack of knowledge
of the filing deadline set forth in § 52-470 was insuffi-
cient to demonstrate good cause to overcome the statu-
tory presumption of unreasonable delay. In that case,
the habeas court conducted a show cause hearing pur-
suant to § 52-470 (e), during which the petitioner testi-
fied that his former habeas counsel failed ‘‘to inform
him of the time limitations of § 52-470, he was unaware
of the deadline for filing his second habeas petition, and
this lack of knowledge necessarily established ‘good
cause’ for any delay.’’ Id., 40. This court held that ‘‘the
petitioner has failed to demonstrate on appeal that the
habeas court abused its discretion by dismissing his
untimely successive petition.’’ Id., 43. In support of our
conclusion, we noted that, ‘‘[r]egardless of whether the
court credited the petitioner’s claim of ignorance of
§ 52-470, it nevertheless went on to conclude that the
petitioner’s own ignorance of the law did not satisfy
his burden to establish good cause for the untimely
filing. This reasoning is legally sound. The familiar legal
maxims, that [everyone] is presumed to know the law,
and that ignorance of the law excuses no one, are
founded upon public policy and in necessity, and the
[principle underlying] them is that one’s acts must be
considered as having been done with knowledge of the
law, for otherwise its evasion would be facilitated and
the courts burdened with collateral inquiries into the
content of men’s minds.’’ (Internal quotation marks
omitted). Id., 41.
   Here, as in Kelsey v. Commissioner of Correction,
supra, 202 Conn. App. 41, we are not persuaded that the
petitioner’s alleged lack of knowledge of the deadlines
contained in § 52-470 is sufficient to compel a conclu-
sion that he met his burden of demonstrating good
cause for the delay. The only evidence the petitioner
presented to support his contention that he was
unaware of the filing deadline in § 52-470 was his own
testimony that he lacked personal knowledge of the
deadline and that he was never informed of it by his
previous habeas counsel. Although it is unclear whether
the habeas court credited the petitioner’s assertion, the
habeas court properly concluded that a mere assertion
of ignorance of the law, without more, is insufficient
to establish good cause. We conclude that the habeas
court did not abuse its discretion in determining that
the petitioner failed to establish good cause for the
delay in filing his successive habeas petition. Accord-
ingly, we conclude that the habeas court properly dis-
missed the petitioner’s second habeas petition pursuant
to § 52-470 (d) and (e).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    General Statutes § 52-470 provides in relevant part: ‘‘(a) The court or
judge hearing any habeas corpus shall proceed in a summary way to deter-
mine the facts and issues of the case, by hearing the testimony and arguments
in the case, and shall inquire fully into the cause of imprisonment and
thereupon dispose of the case as law and justice require. . . .
  ‘‘(d) In the case of a petition filed subsequent to a judgment on a prior
petition challenging the same conviction, there shall be a rebuttable pre-
sumption that the filing of the subsequent petition has been delayed without
good cause if such petition is filed after the later of the following: (1) Two
years after the date on which the judgment in the prior petition is deemed
to be a final judgment due to the conclusion of appellate review or the
expiration of the time for seeking such review; (2) October 1, 2014; or (3)
two years after the date on which the constitutional or statutory right
asserted in the petition was initially recognized and made retroactive pursu-
ant to a decision of the Supreme Court or Appellate Court of this state or
the Supreme Court of the United States or by the enactment of any public
or special act. For the purposes of this section, the withdrawal of a prior
petition challenging the same conviction shall not constitute a judgment.
The time periods set forth in this subsection shall not be tolled during the
pendency of any other petition challenging the same conviction. Nothing in
this subsection shall create or enlarge the right of the petitioner to file a
subsequent petition under applicable law.
   ‘‘(e) In a case in which the rebuttable presumption of delay . . . applies,
the court, upon the request of the respondent, shall issue an order to show
cause why the petition should be permitted to proceed. The petitioner or,
if applicable, the petitioner’s counsel, shall have a meaningful opportunity
to investigate the basis for the delay and respond to the order. If, after such
opportunity, the court finds that the petitioner has not demonstrated good
cause for the delay, the court shall dismiss the petition. For the purposes
of this subsection, good cause includes, but is not limited to, the discovery
of new evidence which materially affects the merits of the case and which
could not have been discovered by the exercise of due diligence in time to
meet the requirements of subsection . . . (d) of this section. . . .’’
   2
     In his first state habeas petition, the petitioner claimed that his criminal
trial counsel, Attorney Donald O’Brien, was ineffective for having failed to
cross-examine a police officer about a particular line of inquiry.
   3
     The petitioner submits that, on May 8, 2013, he filed a subsequent state
petition for a writ of habeas corpus that may be relevant to the procedural
history of this case. On July 1, 2013, the habeas court dismissed the petition
for lack of jurisdiction. Felder v. Warden, Superior Court, judicial district
of Tolland, Docket No. CV-XX-XXXXXXX-S (July 1, 2013). The petitioner did
not appeal from that dismissal, which rendered that judgment final as of
July 21, 2013. See General Statutes § 52-470 (d) (1) (two year period for
filing subsequent petition runs from conclusion of appellate review or ‘‘the
expiration of the time for seeking such review’’); Practice Book § 63-1 (pro-
viding twenty days within which to file appeal).
   We are unable to determine from the record whether the petitioner’s May
8, 2013 state habeas petition challenged the conviction at issue here or other
convictions of the petitioner. It is immaterial, however, whether the May 8,
2013 state habeas petition challenged the same conviction at issue here
because the present state habeas petition would be untimely whether the
statutorily prescribed time limits are measured from either the date of final
judgment on his first state habeas petition (May 9, 2012) or the date of final
judgment on his May 8, 2013 state habeas petition (July 21, 2013). Therefore,
for the purposes of determining the date of final judgment on the petitioner’s
prior state habeas petition, as required by § 52-470 (d), we consider the
petitioner’s present habeas petition to be successive to his first state
habeas petition.
   4
     Title 28 of the United States Code, § 2254 (a), provides: ‘‘The Supreme
Court, a Justice thereof, a circuit judge, or a district court shall entertain
an application for a writ of habeas corpus in behalf of a person in custody
pursuant to the judgment of a State court only on the ground that he is in
custody in violation of the Constitution or laws or treaties of the United
States.’’
   In his federal habeas petition, the petitioner claimed that the state had
presented insufficient evidence to support his conviction of larceny in the
first degree, and that his conviction of larceny in the first degree and larceny
in the second degree violated the double jeopardy clause of the fifth amend-
ment to the United States constitution. See Felder v. Commissioner of
Correction, United States District Court, Docket No. 3:12-cv-00650 (MPS)
(D. Conn. June 1, 2015).
   5
     In his second state habeas petition, the petitioner claimed that his crimi-
nal trial counsel, Attorney Donald O’Brien, was ineffective in that he failed
to seek a bill of particulars and to object to a jury instruction on a lesser
included offense. Further, the petitioner claimed that his first state habeas
counsel, Damon A. R. Kirschbaum, was ineffective in that he failed to raise
an ineffectiveness claim regarding criminal trial counsel’s failure to seek a
bill of particulars, attempted to file a brief pursuant to Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and deprived the
petitioner of his right to present a defense.
   6
     Final judgment was rendered on the petitioner’s first state habeas petition
on May 9, 2012. See General Statutes § 52-470 (d) (‘‘In the case of a petition
filed subsequent to a judgment on a prior petition challenging the same
conviction, there shall be a rebuttable presumption that the filing of the
subsequent petition has been delayed without good cause if such petition
is filed after the later of the following: (1) Two years after the date on which
the judgment in the prior petition is deemed to be a final judgment due to
the conclusion of appellate review or the expiration of the time for seeking
such review; [or] (2) October 1, 2014 . . . .’’ (Emphasis added.)).
   7
     The habeas court, on May 22, 2017, granted the petitioner’s request that
counsel be appointed for him.
   8
     General Statutes § 1-2z provides: ‘‘The meaning of a statute shall, in the
first instance, be ascertained from the text of the statute itself and its
relationship to other statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratextual evidence of the
meaning of the statute shall not be considered.’’